DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-2 and 6, the phrases “wherein the treatment part oscillates in a direction” in lines 10-11 of claim 1 and “the support part supports the treatment element” in claim 2 lines 3-4 are unclear if applicant is claiming an apparatus or method (e.g. applicant uses the term “oscillates”, which implies a method step, instead of the phrase “configured to oscillate”, which ties structure to function).
Regarding claim 1, the phrase “wherein the treatment part oscillates in a direction along a direction of an axis of rotation of the output shaft and a direction intersecting the direction of the axis without rotating along with rotation of the swash plate eccentric cam” in lines 10-14 is unclear whether “without rotating along with rotation of the swash plate eccentric cam” is direct 
Regarding claims 3 and 5, the term "can" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
The remaining claims are rejected due to dependence on a rejected base claim.

Claim Rejections - 35 USC § 102  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inada (US 2015/0313790).
Regarding claim 1, Inada discloses (Fig. 7-9) a treatment unit (treatment member 30) comprising: 
a treatment element (air cell 38) configured to press a person to be treated; 
a treatment part (comprising arm 37 and air cell 38) that includes the treatment element (see Fig. 8); 
an output shaft (output shaft 32) that drives the treatment part; 
a drive part (motor 31) configured to rotate the output shaft; and 
a swash plate eccentric cam (inclined cams 36) that rotates integrally with the output shaft (“integrally rotated with drive shaft 32”, see paragraph [0041]), 
wherein the treatment part oscillates in a direction along a direction of an axis of rotation of the output shaft (arms 37 move closer and farther away from each other, see paragraph [0043]) and a direction intersecting the direction of the axis (paragraph [0043] discloses three dimensional motion possible, which includes motion in a front-back direction, which is shown in Fig. 8 to be perpendicular to the axis of the output shaft 32) without rotating along with rotation of the swash plate eccentric cam (massage mechanism 8 is provided with guide mechanisms which prevent arms 37 from being rotated with the drive shaft 32, and because drive shaft 32 rotates integrally with swash plate eccentric cam 36, the arms 37 are prevented from rotating with rotation of the swash plate eccentric cam). 
 Regarding claim 2,  as best understood, Inada discloses the treatment part includes a support part (acting portion 37b) that includes a plate surface (surface of acting portion 37b that contacts air cell 38), the support part supports the treatment element (see Fig. 8), and the treatment element includes an air cell (one or more air cells, paragraph [0045]) that expands and .

 Claim Rejections - 35 USC § 103
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inada (US 2015/0313790) in view of Yoda (US 2007/0287941).
Regarding claim 3, as best understood, Inada discloses the treatment unit comprises a treatment element (air cell 38), but does not disclose the treatment unit comprises treatment elements where each of the treatment elements individually includes the air cell, the air cell includes an independent supply and discharge port for the fluid, and the air cell can independently expand and contract.
However, Yoda teaches (Fig. 2) a treatment unit (6) comprises treatment elements (air cell 8 and air cell 9), where each of the treatment elements individually includes the air cell (air cell 8 and air cell 9), the air cell includes an independent supply and discharge port for the fluid (air cell 8 has supply and discharge port 16 and air cell 9 has supply and discharge port 17), and the air cell can independently expand and contract (each supply and discharge line includes a valve 18,19 that allows for different inflation/deflation timings of respective air cells to allow the cells to be independently inflated, see paragraph [0055]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the treatment unit of Inada to include comprises treatment elements where each of the treatment elements individually includes the air cell, the air cell includes an independent supply and discharge port for the fluid, and the air cell can independently expand and contract, as taught by Yoda, for the purpose of allowing the inflation/deflation of the elements to be in the direction of blood flow to facilitate returning venous blood the heart, thereby reducing swelling (paragraph [0055]).

 Claims 4-7, 9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Inada (US 2015/0313790) in view of Canto (US 6,443,917).
  Regarding claim 4, Inada discloses (Fig. 1-9) a massage machine comprising: 
a pair of the treatment units (left and right treatment members 30) disposed symmetrically in right and left so as to be suitable for treatment on right and left sides of a body of the person to be treated (paragraph [0032]), but does not disclose a pair of the treatment units according to claim 1 (the treatment units of Inada do not each comprise an output shaft and drive part, as the treatment units of Inada share the same drive part (motor 31) and output shaft (shaft 32), see Fig. 7 Inada).
However, Canto teaches (Fig. 12-13) a pair of treatment units (left and right massage units shown in Fig. 12-13) each comprising an output shaft (shaft 22) and drive part (motor 1 and motor 12, respectively).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the treatment units of Inada such that each treatment unit comprises a drive unit and output shaft, as taught by Canto, for the purpose of allowing for independent massaging function on right and left sides of the body (Col. 8 lines 10-34).
Regarding claim 5,  modified Inada discloses the massage machine further comprises a seat part (seat portion 2) that includes a seat surface for the person to be treated (top surface of seat portion 2), wherein the seat part comprises an accommodation chamber provided below the seat surface (cover member 18 covers accommodation chamber that houses drive part, see Fig. 2 and paragraph [0036]), the drive part of each of the pair of treatment units is accommodated in the accommodation chamber (see Fig. 2-5 and paragraph [0036]), and the treatment element of 
Regarding claim 6, modified Inada discloses the seat part includes a seat surface lifting part (air cells 15 and 16) configured to lift and lower a part of the seat surface provided between the pair of treatment units (when air cells 15,16 expand, a part of the seat surface is lifted, and when air cells 15,16 contract, part of the seat surface is lowered), and wherein the seat part includes a seat surface support part (cover member 18) that supports the seat surface provided between the pair of treatment units at a lower side.
Regarding claim 7,  modified Inada discloses the seat surface lifting part includes at least a pair of right and left lifting cells (left and right air cells 15,16), each of the lifting cells includes a lifting end portion which is lifted and lowered in a direction intersecting the seat surface (portion of air cells 15,16 that expands/contracts), and a fixed end portion (portion of air cells 15,16 that is fixed to seat portion), and the lifting end portions are disposed on right and left inner sides of the pair of right and left lifting cells (see Fig. 1 of Inada).
Regarding claim 9, modified Inada discloses a footrest (footrest 4) having a groove portion suitable for putting a lower thigh of the person to be treated therein (se Fig. 1), and while modified Inada discloses air cells (17) configured to treat a calf of the person to be treated from a side of the groove portion, modified Inada does not disclose the treatment element is configured to treat a calf of the person to be treated from a side of the groove portion. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the air cells of Inada with the treatment elements of the combined Inada/Canto reference for the purpose of allowing the calves of the user to receive 
Regarding claim 11, modified Inada discloses the drive part of each of the pair of treatment units is operable (conventionally defined and interpreted to mean “capable of being operated”) asynchronously (Canto discloses that the left and right treatment units can be independently operated, and therefore are “operable asynchronously” (e.g. massage machine can be operated so that only left side of user is massaged, and thus the left treatment unit is operated while the right treatment unit is off)).
Regarding claim 12, modified Inada discloses the drive part of each of the pair of treatment units includes an independent motor (Canto discloses each of the treatment units include a drive unit, in the form of a motor (motors 1 and 12, respectively)).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Inada (US 2015/0313790) in view of Canto (US 6,443,917), and further in view of Lev (US 2012/0226207).
Regarding claim 8, modified Inada discloses a backrest part (backrest portion 3) that includes a backrest surface suitable for putting a back of the person to be treated thereon (see front surface of backrest portion 3 in Fig. 1), but does not disclose wherein the treatment element 
However, Lev teaches (Fig. 3-6) treatment elements (boltsers 54 having bladders 56,58,60,62) configured to treat a back portion of the person to be treated on a front side of the backrest surface (see paragraphs [0036]-[0037]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify backrest part of modified Inada to include treatment elements configured to treat a back portion or a waist portion of the person to be treated on a front side of the backrest surface, as taught by Lev, for the purpose of providing comfortable massage and support to a back portion of a user, thereby improving patient comfort while in seated position.
  
   Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Inada (US 2015/0313790) in view of Canto (US 6,443,917), and further in view of Enami (US 2009/0227912).
 Regarding claim 10, modified Inada discloses a footrest (footrest 4) that includes a footboard portion suitable for placing a foot of the person to be treated thereon (bottom portion of footrest portion 4 that receives foot of user), but does not disclose wherein the treatment element is configured to treat a side portion of the foot of the person to be treated on an upper side of the footboard portion.
However, Enami teaches (Fig. 1-5) a footrest (footrest 5) including a footboard portion suitable for placing a foot of the person to be treated thereon (see footboard portion in Fig. 5) wherein a treatment element (lateral air cells 54) is configured to treat a side portion of the foot 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the footrest of modified Inada to include a treatment element is configured to treat a side portion of the foot of the person to be treated on an upper side of the footboard portion, as taught by Enami, for the purpose of massaging the lateral and top of the foot, thereby improving patient comfort and allowing user to have feet massaged in a sitting position.


Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Shiriashi (US 2007/0021694) discloses a massage machine having treatment elements for massaging sides of foot of user.
Barreiro (US 2003/0025366) discloses a massage machine having massage elements for the buttocks, calves, and back of user.
Tago (US 2010/0198120) discloses a massage machine having treatment elements on a base portion of footrest.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MOON whose telephone number is (571)272-2554.  The examiner can normally be reached on Monday-Thursday 7:30am-5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW R MOON/Examiner, Art Unit 3785                                                                                                                                                                                                        
/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785